ON MOTION

ORDER

Miracle Optics, Inc. et al. (Miracle) move without opposition to voluntarily dismiss their appeals 04-1298, 04-1299, and 05-1150 of the February 6, 2004 and November 10, 2004 orders of the United States District Court for the Central Dis*493trict of California in Aspex Eyewear, Inc. v. Miracle Optics, Inc., No. 01-CV-10396.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss 04-1298, 04-1299, and 05-1150 is granted.*
(2) Each side shall bear its own costs for 04-1298, 04-1299, and 05-1150.
(3) The revised official caption for 04-1265 is reflected above.
(4) A copy of this order shall be transmitted to the merits panel assigned to hear this case.

 We note that Miracle Optics requests that this dismissal be without prejudice with respect to 04-1298 and 04-1299 and with prejudice with respect to 05-1150; however, it is not the practice of this court to dismiss with or without prejudice.